In an arbitration proceeding, the First National Oil Corporation (respondent below), appeals from an order and judgment (one paper) of the Supreme Court, *1028Queens County, dated January 28, 3960. Said order and judgment, inter alia, grants the motion of the petitioner, Florida Molasses Company, to confirm the arbitrators’ supplementary award; denies the appellant’s (First National’s) cross motion to vacate said award, and grants judgment in favor of the petitioner. Order and judgment affirmed, with costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur. [22 Misc 2d 640.]